[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             DEC 26, 2006
                              No. 06-12209                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 02-02161-CV-T-17-MSS

HAMID G. BOJD,

                                                            Plaintiff-Appellant,

                                   versus

GOLDER ASSOCIATES, INC.,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (December 26, 2006)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Hamid G. Bojd, an Associate at Golder Associates, Inc. (“Golder”), a

consulting engineering firm, was discharged on November 26, 2001. He brought

an action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

2(a), alleging discriminatory discharge based on his religion, Islam, and his

national origin, Iranian. The district court granted summary judgment in favor of

Golder and Bojd appeals this order on the grounds that he established prima facie

cases of discriminatory discharge based on his religion and national origin and that

he proffered sufficient evidence of pretext to withstand Golder’s summary

judgment motion. For the reasons set forth more fully below, we affirm.

      We review the grant of summary judgment de novo, viewing the evidence

and drawing all reasonable inferences in the light most favorable to the nonmoving

party. Johnson v. Governor of State of Fla., 405 F.3d 1214, 1217 (11th Cir.) (en

banc), cert. denied, 126 S. Ct. 650 (2005). Summary judgment should be granted

only when “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed.R.Civ.P. 56(c).

      Because Bojd supports his claims with circumstantial evidence, we analyze

his claim using the framework set forth in McDonnell Douglas Corp. v. Green, 411



                                            2
U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). Wilson v. B/E Aerospace, Inc.,

376 F.3d 1079, 1087 (11th Cir. 2004). Under the McDonnell Douglas framework,

Bojd must first establish a prima facie case of discrimination. Id. Once a prima

facie case of discrimination is established, the burden shifts to the employer to state

a legitimate, nondiscriminatory reason for the adverse employment action. Combs

v. Plantation Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997). If the employer

successfully does so, the burden shifts back to the Bojd to show that the reason

offered by the employer was a pretext for discrimination. See id.

      Bojd began working at Golder’s Tampa office in 1997. In September 2000,

Tony Grasso became the Tampa office manager. Grasso’s role in Bojd’s

termination was to provide a recommendation to upper management, to evaluate

Bojd’s conduct, and to report his opinion to upper management. Although Grasso

made the recommendation to terminate Bojd, the termination decision was made

by George Deardorff, Golder’s Vice President of Operations. As reasons for its

decision to terminate Bojd, Golder proffered Bojd’s: (1) attitude and

confrontational relationship with its Tampa management, particularly Grasso;

(2) insubordination; (3) lack of respect towards his colleagues, particularly Grasso;

(4) unwillingness to cooperate with Grasso; and (5) failing to meet overall

expectations of an Associate at Golder.



                                           3
      Assuming, arguendo, that Bojd established prima facie cases of religious and

national origin discrimination, we hold that Bojd’s claims fail because he has not

presented evidence sufficient to raise a genuine issue of material fact as to pretext.

See Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001). Bojd

does not dispute that the reasons proffered by Golder are legitimate and non-

discriminatory. Thus, “[t]o avoid summary judgment [the plaintiff] must introduce

significantly probative evidence showing that the asserted reason is merely a

pretext for discrimination.” Brooks v. County Comm’n, 446 F.3d 1160, 1163

(11th Cir. 2006) (citation and quotation marks omitted) (second alternation in

original). “If the proffered reason is one that might motivate a reasonable

employer, a plaintiff cannot recast the reason but must meet it head on and rebut

it.” Wilson, 376 F.3d at 1088. The plaintiff can show pretext through evidence

that (1) a discriminatory reason more likely motivated the employer or (2) the

employer’s reasons are unworthy of credence. Combs, 106 F.3d at 1528. The

plaintiff must demonstrate “such weaknesses, implausibilities, inconsistencies,

incoherencies or contradictions in the employer's proffered legitimate reasons for

its actions that a reasonable factfinder could find them unworthy of credence.”

Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir. 2005) (citation

and quotation marks omitted). Where multiple reasons are advanced, the plaintiff



                                           4
must show that each reason was a pretext. Chapman v. AI Transport, 229 F.3d
1012, 1037 (11th Cir. 2000) (en banc). Moreover, “[a] reason is not pretext for

discrimination ‘unless it is shown both that the reason was false, and that

discrimination was the real reason.’” Brooks, 446 F.3d at 1163 (citation and

emphasis omitted).

      On appeal, Bojd bases his pretext argument on the testimony of a former co-

worker, Jianhua (Jay) Chen, who stated that the only person who gave him a reason

as to why Bojd was fired was Grasso, who “essentially” said that he could not

stand Bojd and, if they continued to work together, one of them had to go. Even if

Grasso’s comment is inconsistent with Golder’s legitimate non-discriminatory

reasons, which primarily center around Bojd’s poor relationship with Grasso,

Grasso’s comment, in and of itself, is insufficient to establish that discrimination

was the real reason for Bojd’s termination. See Hawkins v. Ceco Corp., 883 F.2d
977, 986 (11th Cir. 1989) (“[A] dislike alone is not evidence of racial

discrimination.”). As evidence that Grasso’s dislike was based on a discriminatory

animus, Bojd argues that (1) Grasso previously recommended his termination

without justification; (2) some of the incidents in Grasso’s November 26, 2001

memo concerning his termination occurred after Grasso’s second recommendation;

(3) other employees of foreign descent were poorly treated; (4) in August 2001,



                                           5
Grasso delayed his training; (5) Grasso pushed to replace him on water resource

projects; and (6) Grasso attempted to interfere with projects and cause clients to

incur unauthorized expenses. As discussed below, only the latter two reasons

could possibly support a reasonable inference of discrimination in this case.

      Bojd’s initial problems with Grasso cumulated in a meeting attended by

Bojd, Grasso, and Deardorff in February 2001. Although Grasso had

recommended terminating Bojd at that time, the facts of this case undermine a

reasonable inference that, following this recommendation, Grasso was merely

waiting for an excuse to terminate Bojd. Bojd’s conclusory assertion that the

recommendation was unjustified is not supported by the evidence, which shows

that Golder sincerely believed that there were problems between Grasso and Bojd.

In addition, Grasso and Deardorff attempted to resolve the issues between Bojd

and Grasso, Bojd and Grasso agreed to start with a clean slate and work together,

Grasso testified that this worked for a time, Bojd stated that he did his best to work

with Grasso and things went pretty well, and Richard Zwolak, the former Tampa

office manager and a senior staff member at the Tampa office, corroborated Bojd’s

improved working relationships. However, Zwolak also testified that Bojd’s effort

diminished over time, which is consistent with Grasso’s testimony that, although

things initially went well, they got to a point where he could not stand it.



                                           6
       Grasso’s November 26, 2001 memo cited a number of examples of Bojd’s

“total disregard, open defiance and complete lack of respect for management

authority and decision making responsibilities.” The occurrence of some of these

incidents after Grasso initially renewed his recommendation does not raise a

reasonable inference that Grasso was attempting to cover up a discriminatory

reason.1 The incidents were cited as specific examples of continuing problems and

not independent reasons for Bojd’s termination. Unlike Ramseur v. Chase

Manhattan Bank, 865 F.2d 460, 467 (2d Cir. 1989), upon which Bojd relies, where

the evidence could show that the defendant did not treat other employees the same

as the plaintiff until after consultation with its attorney, Grasso was not taking

additional actions to mask an earlier decision, rather he was describing additional

actions allegedly committed by Bojd. Although Bojd denied the truth of some of

the allegations by his co-workers, he makes no argument and offers no evidence

that Grasso or Deardorff did not believe that these allegations were true. See

Vessels, 408 F.3d at 771 (holding that dispute as to whether incidents the decision-

marker relied on occurred is insufficient to establish pretext absent evidence that



       1
         Although Bojd interprets Grasso’s statement that he informed Steve Thompson,
Golder’s President in the United States, of his recommendation approximately a few months
before the actual termination to mean that he made the renewed recommendation around August
2001, Grasso further clarified that he and Thompson discussed his October 4, 2001 memo.
Thus, the meeting could not have taken place before October 4, 2001.

                                             7
the decision-maker did not sincerely believe that they occurred). In addition,

Deardorff, who made the ultimate decision to fire Bojd, instructed Grasso to delay

the termination.

      As to Grasso’s treatment of other employees, we have reasoned that it is

difficult to conclude that a practice affecting persons of all races in the same

manner is actually designed to conceal a racially discriminatory motive. Brown v.

Am. Honda Motor Co., 939 F.2d 946, 952 (11th Cir. 1991). We have also rejected

a pretext argument based on the fact that the decision-maker had discriminated

against a different candidate in making a prior promotion decision, noting that

“courts are reluctant to consider ‘prior bad acts’ in this context where those acts do

not relate directly to the plaintiffs.” Denney v. City of Albany, 247 F.3d 1172,

1189 (11th Cir. 2001). Thus, in this case, the resignation or termination of

employees during Grasso’s tenure as Tampa office manager does not permit a

reasonable inference of discriminatory animus. Grasso terminated Agusto

Rodriguez (American of Hispanic descent, Catholic), Maria Scharaldi (white,

unknown national origin or religion), Nancy DePaul (white, unknown national

origin or religion), and Craig Toehill (unknown national origin or religion).

Among the reasons Grasso terminated Scharaldi were Scharaldi’s poor behavior

and inability to work with others. In addition, Grasso subsequently sought to



                                           8
rehire Rodriguez as a contractor. Among the employees who resigned were Alex

Ghafari (Lebanese, Christian), Chen (Chinese, non-religious), and Allen Guins

(American, unknown national origin or religion). All three had problems with

Grasso. Chen also testified that six or seven people left Golder and that most of

them had problems with Grasso.

      As to Bojd’s claim of discriminatory animus due to Grasso’s delay of his

training, Deardorff, not Grasso, ordered the delay. As to the remaining evidence

Bojd cites – that Grasso pushed to replace him on water resource projects and

attempted to interfere with projects and cause clients to incur unauthorized

expenses – we hold that it is insufficient to raise a genuine issue of fact as to

pretext. See Walker v. Prudential Prop. & Cas. Ins. Co., 286 F.3d 1270, 1279

(11th Cir. 2002) (holding that a “single shred of evidence” supporting an assertion

of pretext was insufficient, without more, to establish pretext). Moreover, Bojd’s

assertion that these incidents are indicative of Grasso’s dislike of Bojd due to

Bojd’s national origin or religious faith is speculative. First, we question whether

management decisions against one person, without an argument that similar actions

were not taken against others, would permit a reasonable inference of

discriminatory animus, particularly where there is evidence that a number of other

people had problems with that manager. Second, the evidence demonstrates not



                                            9
only a non-discriminatory reason for Grasso to dislike Bojd, but a connection

between this reason and Grasso and Bojd’s ability to work together. When Grasso

first took the position as office manager, although both he and Bojd had concerns

about each other, Chen testified that Grasso and Bojd worked together well for a

few months, which was about the time that the major issue Bojd had with Grasso

arose. In addition, after the February 2001 meeting, Grasso and Bojd admitted to

an improved working relationship. Zwolak testified that, for a period of time after

the meeting, Bojd exhibited good working relationships but that his effort

diminished over time. Grasso further explained that it eventually got to the point

where he could not tolerate it.

      In light of the foregoing, Bojd has failed to demonstrate substantially

probative evidence of pretext. Accordingly, the district court’s grant of summary

judgment in favor of Golder is

      AFFIRMED.




                                         10